DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 2, line 2, "a third resin covering layer" is considered indefinite since a second resin covering layer has not recited before a third resin covering layer.
	Claims 3 and 4, last two lines, the phrase "the second covering layer is made of a material having a softening point that is higher than a softening point of the adhesive" is unclear to how "a material" here relates to a material cited in claim 1.
 	Claim 7, line 2, "a fourth resin covering layer" is considered indefinite since a second and third resin covering layer have not recited before a fourth resin covering layer.
 	Claim 9, line 2, "a second metallic material" is considered indefinite since a first metallic material has not recited before a second metallic material.
  	Claim 10 is included in this rejection because of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (6504379).
 	Jackson discloses a differential signal transmission cable comprising an insulating electric wire having a pair of conductive wires (50/52) and an insulating layer (54) covering the pair of conductive wires; a shield tape (56) wound around an outer periphery of the insulating electric wire; a first tape (58) wound around an outer periphery of the shield tape and having a first resin covering layer (Mylar, col. 4, line 53); and a second tape (62) wound around an outer periphery of the first tape and having a second covering layer (braided steel wire layer, col. 5, line 8), wherein the second covering layer is made of a material having a softening point that is higher than that of the first resin covering layer (re claim 1).  Jackson also discloses that the shield tape (56) has a resin covering layer (Mylar) and a shield layer (aluminum) covering an outer periphery of the resin covering layer, wherein the shield layer is made of a first metallic material (re claim 7); and the first resin covering layer is made of polyester (Mylar) (re claim 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Goto (4647714).
 	Jackson discloses the invention substantially as claimed except for the second tape having a resin covering layer inside the second covering layer (re claim 2). 

    PNG
    media_image1.png
    326
    667
    media_image1.png
    Greyscale

 	Goto discloses a tape comprising a (second) covering layer and a (third) resin covering layer inside the (second) covering layer.  It would have been obvious to one skilled in the art to substitute the second tape (62) of Jackson with the tape (Fig. 2) taught by Goto to increase the shielding effect in the cable.
 	Re claim 3, modified cable of Jackson comprises an adhesive layer provided between the first resin covering (Mylar layer in tape 58) and the (second) covering layer (of Goto) and being made of a thermoplastic resin material (Goto, col. 7, lines 29-30, polyethylene), wherein the (second) covering layer is made of a material (copper) having a softening point higher than that of the adhesive.
 	Re claim 4, modified cable of Jackson comprises an adhesive layer (10 of Goto) provided between the first resin covering (Mylar layer in tape 58) and the (third) resin covering layer and being made of a thermoplastic resin material, wherein the (second) covering layer is made of a material (copper) having a softening point higher than that of the adhesive.
 	Re claims 9 and 10, in the modified cable of Jackson, the second covering layer is made of a metallic material (copper) having a melting point higher than the softening point of the first resin covering layer (Mylar).
 	Re claim 13, the thickness of the second covering layer (Goto, col. 7, line 27, copper having a thickness of 1 µm = 0.04 mil) is thinner than that of the first resin covering layer (Jackson, col. 4, lines 52-54, Mylar having thickness of 0.92 mil).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Kobayashi (10366811).
 	Re claim 5, Kobayashi discloses a cable comprising a shield tape (4) which is longitudinally lapped and wound around an outer periphery of an insulating electric wire.  It would have been obvious to one skilled in the art to modify the shield tape of Jackson such that the shielding is longitudinally lapped and wound around the outer periphery of the insulating electric wire as taught by Kobayashi to meet the specific use of the resulting cable.
 	Re claim 6, Jackson, as modified by Goto, discloses the first tape (58) being spirally wound around the outer periphery of the shield tape, but does not disclose the second tape (of Goto) being spirally wound around the outer periphery of the first tape. Kobayashi discloses a cable comprising a first tape (6a) spirally wound around a shield tape (4) and a second tape (6b) spirally wound around the first tape.  It would have been obvious to one skilled in the art to spirally wind, as taught by Kobayashi, the second tape (of Goto) around the first tape in the modified cable of Jackson to improve the cable flexibility.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson.
 	Jackson discloses the invention substantially as claimed including the cross-sectional shape of the insulating layer being oval and the cross-sectional shape of each of the wires being circular.  Jackson does not disclose the dimensions of the insulating layer and the wires.  However, it would have been obvious to one skilled in the art to choose suitable size for the insulating layer and the wires of Jackson respectively to meet the specific use of the resulting cable since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847